--------------------------------------------------------------------------------

Exhibit 10.1
 
 
LEAK-OUT AGREEMENT
 
THIS LEAK-OUT AGREEMENT (the “Agreement”) is made and entered into as of this
10th day of July 2015, among Dominion Capital LLC, Redwood Management, LLC,
Redwood Fund II, LLC, Redwood Fund III, LLC (collectively, “Redwood”), and
Apollo Capital Corp. (collectively, the “Holders;” individually, each of
Dominion, all Redwood affiliates, and Apollo, a “Holder”) and Eco Building
Products, Inc., a Colorado corporation (the “Company”).
 
Capitalized terms used and not defined herein shall have the meanings ascribed
to them in the Series C Preferred (defined below).
 
RECITALS
 
WHEREAS, the Company is the issuer of Series C Preferred the certificate of
designations of which is attached hereto at Schedule A (collectively, the
“Series C Preferred”) running in favor of the Holders; and
 
WHEREAS, the Series C Preferred provided the Holders with the right to convert
the principal balance and accrued interest due pursuant to the Series C
Preferred into shares of common stock of the Company (“Common Stock”); and
 
WHEREAS, the Company has presently placed in reserve with its Transfer Agent
(Fidelity Transfer Company) 3,235,294,118 shares of common stock to convert the
Remaining Principal Balance and accrued interest due pursuant to the Series C
Preferred into Common Stock; and
 
WHEREAS, the Company and the Holders agree to enter into this Agreement in order
to provide for the orderly conversion or payment of the Series C Preferred; and
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
1.   Representations and Warranties. Each of the parties hereto, by their
respective execution and delivery of this Agreement, hereby represents and
warrants to the others and to all third party beneficiaries of this Agreement
that: (a) such party has the full right, capacity and authority to enter into,
deliver and perform its respective obligations under this Agreement, (b) this
Agreement has been duly executed and delivered by such party and is the binding
and enforceable obligation of such party, enforceable against such party in
accordance with the terms of this Agreement, and (c) the execution, delivery and
performance of such party’s obligations under this Agreement will not conflict
with or breach the terms of any other agreement, contract, commitment or
understanding to which such party is a party or to which the assets or
securities of such party are bound.
 
2.   Increase in Authorized Common Stock. Should at any time during the
effectiveness of this Agreement, the amount of shares held in reserve be
insufficient to accommodate the conversions provided for below, within
forty-five (45) days of the Holders notifying the Company of such deficiency,
the Company hereby agrees to affect, or, within a commercially reasonable period
of time, use its best efforts to take the necessary actions to affect, an
increase in its authorized Common Stock or approve corporate action that would
have the same result (the “Increase”) that provides the authorization for the
Company to issue at least such additional shares as is required to have reserved
two times the number of shares that is actually issuable upon full conversion of
the then remaining balance of the Series C Preferred, and to place those shares
in reserve with its Transfer Agent for the Holders benefit. The Increase is to
be effectuated by way of filing an amendment to its certificate of incorporation
with the Secretary of State of the State of Nevada. The Company shall effect the
Increase pursuant to applicable federal and state laws, including but not
limited to obtaining any requisite approvals, providing any requisite notice,
and/or making any requisite filings with the appropriate federal and state
authorities.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
3.   Leak Out.
 
(a)   Except as otherwise expressly provided herein, and subject to any other
restrictions prohibiting the conversion, offer, sale or transfer of the shares
of Common Stock under applicable United States federal or state securities laws,
rules and regulations (collectively, the “Regulations”), the Company and the
Holders agree that:
 
(i)   Commencing the date of this Agreement (the “Leak Out Date”), subject to
any applicable Regulations, each Holder shall be entitled to convert and sell
the Series C Preferred, pursuant to the terms of the Series C Preferred, in not
more than a principal amount equal to the greater of (a) 10% of the average
daily dollar volume of the Company’s Common Stock traded during the prior
trading week, per calendar week, or 10% of the volume on any given day of
trading for that trading period (which, in either case, such sum upon completion
of each conversion shall be deducted from the then outstanding Remaining
Principal Balance), (the “Weekly Allotment”), until November 1, 2015, unless
otherwise extended by the Holders, at which time the Holders shall no longer be
subject to the Weekly Allotment restrictions, and shall be entitled to convert
and sell the then Remaining Principal Balance, as the Holders in its sole
discretion may elect pursuant to the terms of the Series C Preferred.
 
(ii)   Upon a breach of any representation, warranty or covenant of the Company
pursuant to this Agreement, the Holders shall no longer be subject to the Weekly
Allotment restrictions, subject to any applicable Regulations (the period during
which each Holder is limited as to the weekly volume it is entitled to sell
pursuant to this Agreement, the “Leak-Out Period”).
 
(iii)   The Company shall facilitate any Conversion Notice received from the
Holders, and shall cause to be issued such shares, as contained in the
Conversion Notice on a timely basis, as provided for in the Series C Preferred.
 
(b)   During the Leak-Out Period, all shares of Series C Preferred that have
been converted into Common Stock but not sold may be sold on a cumulative basis,
meaning that if each Holder did not sell all of the shares of Common Stock that
Holder was entitled to sell during any particular week, that Holder may cumulate
and/or sell the unconverted or unsold portion of that week’s Weekly Allotment
with or carry such amount over to the next week’s Weekly Allotment, and so on.
 
4.   Conflict. In the event there is a conflict between the terms of the Series
C Preferred with this Agreement, the terms of this Agreement shall control any
interpretation; provided, however, that, unless this Agreement expressly amends
or supplements the language of the Series C Preferred, the Series C Preferred
shall remain in full force and effect.
 
5.   Remedies. The Holders shall have the right to specifically enforce all of
the obligations of the Company under this Agreement (without posting a bond or
other security) and the obligations of the other Holders, in addition to
recovering damages by reason of any breach by either the Company or the other
Holders of any provision of this Agreement and to exercise all other rights
granted by law. For the avoidance of doubt, this foregoing provision is drafted
by all parties in a manner that is intended to apportion fault and
responsibility in a fair and equitable manner and the Company shall not be
responsible for any violation of the Weekly Allotment by any Holder during the
Leak-Out Period so long as the Company used reasonable care to assure compliance
with these provisions and did not authorize a Holder to sell shares in a manner
that is inconsistent with the Weekly Allotment. Furthermore, the Company
recognizes that if it fails to perform, observe, or discharge any of its
obligations under this Agreement, any remedy at law may prove to be inadequate
relief to the Holders. Therefore, the Company agrees that the Holders shall be
entitled to seek temporary and permanent injunctive relief in any such case
without the necessity of proving actual damages and without posting a bond or
other security. If the Holders prevail in an action to enforce this Agreement,
it shall be entitled to receive from the Company reimbursement for all fees and
expenses incurred in connection therewith, including reasonable fees of counsel.
 
6.   Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
7.   Notices. All notices, instructions or other communications required or
permitted to be given pursuant to this Agreement shall be given in writing and
delivered by facsimile, certified mail, return receipt requested or overnight
courier by a nationally recognized courier service to the respective address as
set forth in the Series C Preferred. All notices shall be deemed to be given on
the same day if delivered by facsimile, on the following business day if sent by
overnight delivery or on the third business day following the date of mailing.
 
8.   Entire Agreement. This Agreement sets forth the entire understanding of the
parties hereto with respect to the subject matter hereof, and may not be amended
except by a written instrument executed by the parties hereto. This Agreement
supersedes any prior agreement (including, without limitation any prior lock-up
or leak-out agreements), representation or understanding with respect to such
subject matter.
 
9.   Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts
entered into and to be performed wholly within said State; and the Company and
the Holders agree that any action based upon this Agreement may be brought in
the United States and state courts of New York County, New York only and the
Holders submits to the jurisdiction of such courts for all purposes hereunder.
 
10.   Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.
 
11.   Severability. In the event any provision of this Agreement is held to be
invalid, illegal or unenforceable for any reason and in any respect, such
invalidity, illegality, or unenforceability shall in no event affect, prejudice
or disturb the validity of the remainder of this Agreement, which shall remain
in full force and effect, enforceable in accordance with its terms.
 
12.   Effectiveness. This Agreement shall become effective immediately upon the
full execution of this Agreement by the Company and the Holders. The Company
agrees that the rest and the remainder of the terms and conditions of the Series
C Preferred, not specifically altered by this Agreement shall remain in full
force and effect, and inure to the benefit of the Holders.




[signature page follows]




 
 
 
 
 
 
 
 
 

 


 
 

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement as of the day and year first above written.
 
 
 
REDWOOD MANAGEMENT, LLC
       
By:
             
REDWOOD FUND II, LLC
       
By:
             
REDWOOD FUND III, LLC
       
By:
             
DOMINION CAPITAL LLC
       
By:
                APOLLO CAPITAL CORP.  
By:
               
COMPANY:
       
By:
     
Chief Executive Officer
 

 
 

 
 
 

--------------------------------------------------------------------------------

 


 
Schedule A


[Reproduce Series C Preferred here.]


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------